Citation Nr: 1542183	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease and hypertensive vascular disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to August 1990.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Manila, the Republic of the Philippines.
 
In September 2014, the Board remanded these matters for additional development.


FINDINGS OF FACT

There preponderance of the evidence is against a finding that the Veteran has been diagnosed with diabetes mellitus, a heart disability, or hypertension, at any time during the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a heart disability, claimed as ischemic heart disease and hypertensive vascular disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hypertension, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2011 and in May 2015.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

It is noted that the Veteran's service medical records are unavailable, although the VA previously had possession of them, it appears that in 1994, in the course of obtaining a VA examination, the records were separated from the claims file and have never been located.  Therefore, VA has a heightened duty to assist the Veteran in developing the claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). That duty includes a search for alternate medical records, and a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider resolving reasonable doubt in favor of the claimant.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As to VA's heightened duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been sought from all VA medical centers identified by the Veteran.  However, no records were available.  The Veteran has not identified any other pertinent evidence that remains outstanding despite a May 2015 letter requesting that the Veteran resubmit evidence that he indicated was submitted on July 13, 2011, to include medical evidence that he had a current diagnosis of diabetes mellitus, ischemic heart disease or hypertensive cardiovascular disease, and hypertension, or evidence of a relationship to service. 

Therefore, the Board finds that VA has satisfied the duties to notify and assist, and additional development efforts would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus or cardiovascular-renal disease, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The presumption requires exposure to an herbicide agent and manifestation of the presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015).

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. A presumption of service connection based on herbicide exposure is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of 10 percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6) (2015).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran has not been found to have had service in Vietnam for purposes of applying the herbicide presumption.  Regardless of that fact, this case turns on the fact that the Veteran has failed to submit any evidence that he has any of the disabilities for which he seeks service connection of diabetes mellitus, a heart disability, and hypertension.  

Evidence associated with the claims file consists of various correspondence from the Veteran claiming service connection for the disabilities on appeal.   The Veteran has not submitted any medical evidence or other evidence in support of his claims.  Significantly, the Veteran has not submitted any evidence that he has, in fact, been diagnosed with diabetes mellitus, heart disease, or hypertension.  The Veteran is not competent to diagnose himself with any of those disabilities as those issues involve medically complex matters.

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where those incidents have resulted in disability.  38 U.S.C.A. § 1110 (West 2014).  Where, as here, competent evidence does not establish the presence of the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, regardless of the absence of the Veteran's service medical records, the claims for service connection for diabetes mellitus, heart disability, and hypertension must each be denied because the evidence does not show a current disability upon which to predicate a grant of service connection.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has, or has ever had, diabetes mellitus, a heart disability, or hypertension.  In the absence of evidence showing that it is at least as likely as not that the claimed disabilities are present, the claim must be denied.  Furthermore, the record does not show evidence that any claimed disability may be related to service such that examination is needed.  38 C.F.R. § 3.159 (2015).  Therefore, the preponderance of the evidence is against each of the claims and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for a heart disability, claimed as ischemic heart disease and hypertensive vascular disease, to include as due to herbicide exposure, is denied.

Service connection for hypertension, to include as due to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


